FILED
                            NOT FOR PUBLICATION                             JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: G. GREGORY                     No. 08-55109
WILLIAMS,
                                                 D.C. No. CV-07-06720-ABC
               Debtor,

                                                 MEMORANDUM *
 G. GREGORY WILLIAMS,

               Appellant,

  v.

FRANKLIN TOWERS HOMEOWNERS
ASSOCIATION INC.; et al.,

               Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      G. Gregory Williams, a Chapter 13 debtor, appeals pro se from the district

court’s order dismissing for lack of subject matter jurisdiction his appeal from the

bankruptcy court’s November 29, 2004, and November 30, 2004, orders. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo jurisdictional issues and

the district court’s decision on appeal from a bankruptcy court. Mantz v. Cal. State

Bd. of Equalization (In re Mantz), 343 F.3d 1207, 1211 (9th Cir. 2003). We may

affirm on any ground supported by the record. O’Guinn v. Lovelock Corr. Ctr.,

502 F.3d 1056, 1059. We affirm.

      Williams’ challenge to the bankruptcy court’s recusal order is barred by the

law of the case doctrine. See Williams v. Gordon, Gaumer, Bovshow, Levi Estates,

LLC (In re Williams), Case No. 06-55435, 234 F. App’x 741, 741-42 (9th Cir.

2007) (affirming the bankruptcy court’s order denying recusal); Merritt v. Mackey,

932 F.2d 1317, 1320 (9th Cir. 1991) (under the law of the case doctrine, one panel

of an appellate court will not reconsider questions that another panel has decided

on a prior appeal in the same case).

      As we held previously, In re Williams, 234 F. App’x at 741-42, we lack

jurisdiction to review the bankruptcy court’s remand order, see Things

Remembered, Inc. v. Petrarca, 516 U.S. 124, 128-29 (1995) (court of appeals does




                                          2                                    08-55109
not have jurisdiction to review a bankruptcy court’s order remanding a case to state

court).

      The district court properly concluded that it lacked subject matter

jurisdiction to review orders issued in state court proceedings. See Reusser v.

Wachovia Bank, N.A, 525 F.3d 855, 858-59 (9th Cir. 2008) (“The Rooker-Feldman

doctrine is a well-established jurisdictional rule prohibiting federal courts from

exercising appellate review over final state court judgments.”); Dubinka v. Judges

of Sup. Ct., 23 F.3d 218, 221 (9th Cir. 1994) (“Federal district courts may exercise

only original jurisdiction; they may not exercise appellate jurisdiction over state

court decisions.”).

      We reject Williams’ remaining contentions.

      AFFIRMED.




                                           3                                    08-55109